Citation Nr: 1621167	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-24 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable (greater than 0 percent) disability rating for left inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970 and was awarded the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue was remanded by the Board in March 2015 to obtain outstanding records and to obtain a VA examination of the left hernia.  The records were obtained and the VA examination was afforded.  The issue is once again before the Board.

The Board notes that the issues of entitlement to service connection for bilateral hearing loss and for asthma were also remanded by the Board in March 2015.  Those issues were granted in full in an August 2015 rating decision.  As such, those service connection issues are no longer on appeal before the Board and will not be addressed in the following decision.  


FINDING OF FACT

The Veteran's left inguinal hernia is not recurrent and requires neither reduction nor support by truss or belt.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left inguinal hernia have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in December 2008.  

The Board acknowledges that this notice incorrectly stated that the claim was for an increased rating of the right hernia, rather than the left.  The Board notes however that the Veteran is only service connected for the left, the laws and information contained in the notice were otherwise accurate, and the rating criteria for a hernia in general was specifically included.  Therefore, the Board finds that the Veteran is not prejudiced by the notice indicating right instead of left.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and lay evidence.  VA examinations have been conducted.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, a new VA examination was provided and outstanding treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Increased Rating - Inguinal Hernia

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran asserts that he is entitled to a compensable disability rating for his left inguinal hernia.  The Veteran's disability was rated under Diagnostic Code 7338.  Under that provision, an inguinal hernia that is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, warrants a 60 percent disability rating.  An inguinal hernia that is small, postoperative recurrent, or unoperated irremedial, not well supported by truss, or not readily reducible, warrants a 30 percent disability rating.  An inguinal hernia that is postoperative recurrent, readily reducible and well supported by truss or belt, warrants a 10 percent disability rating.  An inguinal hernia that was not operated, but is remediable, warrants a noncompensable disability rating.  Also, an inguinal hernia that is small, reducible, or without true hernia protrusion warrants a noncompensable disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7338.

Upon VA examination in January 2009, the Veteran reported that he did not receive treatment for the disability but there was occasional tenderness.  

Upon VA examination in May 2010, the Veteran indicated that he did not receive treatment although he had tenderness.  Physical examination showed slight tenderness on palpation.  The Veteran reported that he was not then working and was on disability for asthma.

Upon VA examination in July 2015, the examiner noted that the Veteran did not have a recurrence but reported having some tenderness in the area.  Physical examination revealed that no hernia was detected and there was no indication for a supporting belt.  The Veteran indicated that he was last employed in 2008 as a supervisor and that the hernia did not interfere with work.
 
As a scar related to the inguinal hernia repair was noted on examination, the rating criteria pertaining to scars are potentially applicable.  Under the criteria in effect when the claim was filed in March 2008, to receive a separate compensable rating, the evidence must show that the scar is deep or causes limited motion and covers an area exceeding 6 square inches; the scar is superficial, does not cause limitation of motion and covers an area of at least 144 square inches; or that it is superficial and unstable or painful.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2008).  Such is not shown in this case as the July 2015 examiner found the scar was not painful or unstable and the area of the scarring was not greater than 6 square inches.  

The record contains no evidence of a recurrent hernia or of the use of a supporting belt or truss and the criteria for a compensable rating for the Veteran's disability have not been met.  Therefore, entitlement to a compensable disability rating for left inguinal hernia is not warranted and the claim must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation to determine whether an extraschedular rating is warranted. 

The Board finds that the rating criteria contemplate the Veteran's disability.  Tenderness is shown by the evidence which is contemplated by the criteria for a noncompensable rating.  See 38 C.F.R. § 4.114.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability.  Moreover, the evidence does not indicate that the service-connected disability interferes with employment and the Veteran has specifically indicated that such is not the case.  Accordingly, marked interference with employment is not shown and referral for consideration of an extraschedular rating is not warranted.   

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for bilateral hearing loss, asthma, and left inguinal hernia.  The evidence does not suggest that there are any effects of the combination of these disabilities on the service-connected disability at issue herein.  Therefore, further discussion in this regard is not warranted.  

Finally, the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of his left inguinal hernia, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Of note, at the most recent VA examination the examiner noted no functional impairment or other effects from his service-connected left inguinal hernia.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable disability rating for left inguinal hernia is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


